                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 1 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    6RXWKHUQ'LVWULFWRI7H[DV

                                                                 )
                                                                 )
        .('5,&&5$:)25'
                                                                 )
                                                                 )
                           3ODLQWLII(s)
                                                                 )
                                                                 )
                                                                 )         í&9í
                                                                         Civil   Action
                                                                                      . No
                                                                 )
        &,7<2)%$<72:1HWDO                                  )
                                                                 )
                                                                 )
                           'HIHQGDQW(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)           Alyssa McDaniel
                                             3200 N. Main Street,
                                             Baytown, Texas 77521




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: U.A. Lewis
                                          P.O. BOX 27353
                                          HOUSTON, TX 77227




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                               Nathan
                                                                            CLERK     Ochsner, Clerk of Court
                                                                                  OF COURT


Date: July 12, 
Date:          2021
                                                                                   s/ Melissa Morgan
                                                                                       Signature of Clerk or Deputy Clerk
                                                                                   Signature of Clerk or Deputy Clerk
                 Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 2 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. í&9í

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                   Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 3 of 26

   AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                       6RXWKHUQ'LVWULFWRI7H[DV

                                                                    )
                                                                    )
           .('5,&&5$:)25'
                                                                    )
                                                                    )
                              3ODLQWLII(s)
                                                                    )
                                                                    )
                                                                    )         í&9í
                                                                            Civil   Action
                                                                                         . No
                                                                    )
           &,7<2)%$<72:1HWDO                                  )
                                                                    )
                                                                    )
                              'HIHQGDQW(s)                          )

                                                    SUMMONS IN A CIVIL ACTION

   To: (Defendant’s name and address)           B Perkins
                                                3200 N. Main Street,
                                                Baytown, Texas 77521




             A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
   whose name and address are: U.A. Lewis
                                             P.O. BOX 27353
                                             HOUSTON, TX 77227




          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.


                                                                                Nathan Ochsner, Clerk of Court
                                                                               CLERK OF COURT

Date: July 12, 2021
                 
   Date:
                                                                                    s/ Melissa  Morgan
                                                                                            Signature of Clerk or Deputy Clerk
                                                                                    Signature of Clerk or Deputy Clerk
                 Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 4 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. í&9í

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 5 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    6RXWKHUQ'LVWULFWRI7H[DV

                                                                 )
                                                                 )
        .('5,&&5$:)25'
                                                                 )
                                                                 )
                           3ODLQWLII(s)
                                                                 )
                                                                 )
                                                                 )         í&9í
                                                                         Civil   Action
                                                                                      . No
                                                                 )
        &,7<2)%$<72:1HWDO                                  )
                                                                 )
                                                                 )
                           'HIHQGDQW(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)           Bret Rasch
                                             3200 N. Main Street,
                                             Baytown, Texas 77521




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: U.A. Lewis
                                          P.O. BOX 27353
                                          HOUSTON, TX 77227




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                Nathan
                                                                            CLERK      Ochsner, Clerk of Court
                                                                                  OF COURT


Date: July 12,
Date:          2021
                                                                                    s/ Melissa  Morgan
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                   Signature of Clerk or Deputy Clerk
                 Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 6 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. í&9í

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 7 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    6RXWKHUQ'LVWULFWRI7H[DV

                                                                 )
                                                                 )
        .('5,&&5$:)25'
                                                                 )
                                                                 )
                           3ODLQWLII(s)
                                                                 )
                                                                 )
                                                                 )         í&9í
                                                                         Civil   Action
                                                                                      . No
                                                                 )
        &,7<2)%$<72:1HWDO                                  )
                                                                 )
                                                                 )
                           'HIHQGDQW(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)           Chief Keith Dougherty
                                             3200 N. Main Street,
                                             Baytown, Texas 77521




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: U.A. Lewis
                                          P.O. BOX 27353
                                          HOUSTON, TX 77227




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:                                                                     Nathan Ochsner, Clerk of Court
                                                                                         Signature of Clerk or Deputy Clerk

Date: July 12, 2021
                                                                                   s/ Melissa Morgan
                                                                                   Signature of Clerk or Deputy Clerk
                 Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 8 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. í&9í

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 9 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    6RXWKHUQ'LVWULFWRI7H[DV

                                                                 )
                                                                 )
        .('5,&&5$:)25'
                                                                 )
                                                                 )
                           3ODLQWLII(s)
                                                                 )
                                                                 )
                                                                 )         í&9í
                                                                         Civil   Action
                                                                                      . No
                                                                 )
        &,7<2)%$<72:1HWDO                                  )
                                                                 )
                                                                 )
                           'HIHQGDQW(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)           City of Baytown
                                             Baytown City Hall
                                             2401 Market St.
                                             Baytown, Texas 77520
                                             c/o Mayor Brandon Capetillo


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: U.A. Lewis
                                          P.O. BOX 27353
                                          HOUSTON, TX 77227




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT
                                                                               Nathan Ochsner, Clerk of Court

               
 Date:July 12, 2021
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                   s/ Melissa Morgan
                                                                                  Signature of Clerk or Deputy Clerk
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 10 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. í&9í

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
               Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 11 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    6RXWKHUQ'LVWULFWRI7H[DV

                                                                 )
                                                                 )
        .('5,&&5$:)25'
                                                                 )
                                                                 )
                           3ODLQWLII(s)
                                                                 )
                                                                 )
                                                                 )         í&9í
                                                                         Civil   Action
                                                                                      . No
                                                                 )
        &,7<2)%$<72:1HWDO                                  )
                                                                 )
                                                                 )
                           'HIHQGDQW(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)           Harris County
                                             1001 Preston St.
                                             Houston, Texas 77002
                                             c/o County Judge Ed Emett



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: U.A. Lewis
                                          P.O. BOX 27353
                                          HOUSTON, TX 77227




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT
                                                                               Nathan Ochsner, Clerk of Court

               
 Date:July 12, 2021
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                   s/ Melissa Morgan
                                                                                  Signature of Clerk or Deputy Clerk
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 12 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. í&9í

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                  Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 13 of 26

   AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                       6RXWKHUQ'LVWULFWRI7H[DV

                                                                    )
                                                                    )
           .('5,&&5$:)25'
                                                                    )
                                                                    )
                              3ODLQWLII(s)
                                                                    )
                                                                    )
                                                                    )         í&9í
                                                                            Civil   Action
                                                                                         . No
                                                                    )
           &,7<2)%$<72:1HWDO                                  )
                                                                    )
                                                                    )
                              'HIHQGDQW(s)                          )

                                                    SUMMONS IN A CIVIL ACTION

   To: (Defendant’s name and address)           Ivan Martinez
                                                3200 N. Main Street,
                                                Baytown, Texas 77521




             A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
   whose name and address are: U.A. Lewis
                                             P.O. BOX 27353
                                             HOUSTON, TX 77227




          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.



                                                                               CLERK OF COURT
                                                                                Nathan Ochsner, Clerk of Court

   Date:         
Date: July 12, 2021                                                                         Signature of Clerk or Deputy Clerk
                                                                                  s/ Melissa Morgan
                                                                                  Signature of Clerk or Deputy Clerk
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 14 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. í&9í

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
               Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 15 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    6RXWKHUQ'LVWULFWRI7H[DV

                                                                 )
                                                                 )
        .('5,&&5$:)25'
                                                                 )
                                                                 )
                           3ODLQWLII(s)
                                                                 )
                                                                 )
                                                                 )         í&9í
                                                                         Civil   Action
                                                                                      . No
                                                                 )
        &,7<2)%$<72:1HWDO                                  )
                                                                 )
                                                                 )
                           'HIHQGDQW(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)           Kevin Dunlap
                                             3200 N. Main Street,
                                             Baytown, Texas 77521




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: U.A. Lewis
                                          P.O. BOX 27353
                                          HOUSTON, TX 77227




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:                                                                     Nathan Ochsner, Clerk of Court
                                                                                         Signature of Clerk or Deputy Clerk

Date: July 12, 2021
                                                                                   s/ Melissa Morgan
                                                                                   Signature of Clerk or Deputy Clerk
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 16 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. í&9í

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 17 of 26

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                      6RXWKHUQ'LVWULFWRI7H[DV

                                                                   )
                                                                   )
          .('5,&&5$:)25'
                                                                   )
                                                                   )
                             3ODLQWLII(s)
                                                                   )
                                                                   )
                                                                   )         í&9í
                                                                           Civil   Action
                                                                                        . No
                                                                   )
          &,7<2)%$<72:1HWDO                                  )
                                                                   )
                                                                   )
                             'HIHQGDQW(s)                          )

                                                   SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address)           Laxman Sundar
                                               1200 Baker St.
                                               Houston, Texas 77002




            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: U.A. Lewis
                                            P.O. BOX 27353
                                            HOUSTON, TX 77227




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.



                                                                              CLERK OF COURT
                                                                                Nathan Ochsner, Clerk of Court

  Date:         
Date: July 12, 2021                                                                        Signature of Clerk or Deputy Clerk
                                                                                   s/ Melissa Morgan
                                                                                   Signature of Clerk or Deputy Clerk
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 18 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. í&9í

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 19 of 26

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                     6RXWKHUQ'LVWULFWRI7H[DV

                                                                  )
                                                                  )
         .('5,&&5$:)25'
                                                                  )
                                                                  )
                            3ODLQWLII(s)
                                                                  )
                                                                  )
                                                                  )         í&9í
                                                                          Civil   Action
                                                                                       . No
                                                                  )
         &,7<2)%$<72:1HWDO                                  )
                                                                  )
                                                                  )
                            'HIHQGDQW(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address)           Nathaniel Brown
                                              3441 Bridgette Ln. #4,
                                              Baytown, Texas 77523




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are: U.A. Lewis
                                           P.O. BOX 27353
                                           HOUSTON, TX 77227




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                             CLERK OF COURT
                                                                                Nathan Ochsner, Clerk of Court

 Date:         
Date: July 12, 2021                                                                       Signature of Clerk or Deputy Clerk
                                                                                   s/ Melissa Morgan
                                                                                   Signature of Clerk or Deputy Clerk
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 20 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. í&9í

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
               Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 21 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    6RXWKHUQ'LVWULFWRI7H[DV

                                                                 )
                                                                 )
        .('5,&&5$:)25'
                                                                 )
                                                                 )
                           3ODLQWLII(s)
                                                                 )
                                                                 )
                                                                 )         í&9í
                                                                         Civil   Action
                                                                                      . No
                                                                 )
        &,7<2)%$<72:1HWDO                                  )
                                                                 )
                                                                 )
                           'HIHQGDQW(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)           Samuel Serret
                                             3200 N. Main Street,
                                             Baytown, Texas 77521




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: U.A. Lewis
                                          P.O. BOX 27353
                                          HOUSTON, TX 77227




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT
                                                                                Nathan Ochsner, Clerk of Court

Date: July 12, 
Date:          2021
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                    s/ Melissa Morgan
                                                                                   Signature of Clerk or Deputy Clerk
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 22 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. í&9í

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 23 of 26

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                     6RXWKHUQ'LVWULFWRI7H[DV

                                                                  )
                                                                  )
         .('5,&&5$:)25'
                                                                  )
                                                                  )
                            3ODLQWLII(s)
                                                                  )
                                                                  )
                                                                  )         í&9í
                                                                          Civil   Action
                                                                                       . No
                                                                  )
         &,7<2)%$<72:1HWDO                                  )
                                                                  )
                                                                  )
                            'HIHQGDQW(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address)           Shane Michael Dunlap
                                              3200 N. Main Street,
                                              Baytown, Texas 77521




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are: U.A. Lewis
                                           P.O. BOX 27353
                                           HOUSTON, TX 77227




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                             CLERK OF COURT
                                                                                Nathan Ochsner, Clerk of Court

               
 Date:July 12, 2021
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                    s/ Melissa Morgan
                                                                                   Signature of Clerk or Deputy Clerk
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 24 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. í&9í

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
               Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 25 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    6RXWKHUQ'LVWULFWRI7H[DV

                                                                 )
                                                                 )
        .('5,&&5$:)25'
                                                                 )
                                                                 )
                           3ODLQWLII(s)
                                                                 )
                                                                 )
                                                                 )         í&9í
                                                                         Civil   Action
                                                                                      . No
                                                                 )
        &,7<2)%$<72:1HWDO                                  )
                                                                 )
                                                                 )
                           'HIHQGDQW(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)           Sheriff Ed Gonzalez
                                             1200 Baker St.
                                             Houston, Texas




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: U.A. Lewis
                                          P.O. BOX 27353
                                          HOUSTON, TX 77227




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                Nathan
                                                                            CLERK      Ochsner, Clerk of Court
                                                                                  OF COURT


Date: July 12,
Date:          2021
                                                                                    s/ Melissa  Morgan
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                   Signature of Clerk or Deputy Clerk
                Case 4:20-cv-03003 Document 83 Filed on 07/12/21 in TXSD Page 26 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. í&9í

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
